DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021, 01/28/2021 and 12/29/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 03/03/2021 has been entered. Claims 1-15 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Voorhies(US20180239343).

Regarding claim 1, Voorhies teaches A robot congestion management system comprising:
[0077] disclosing a coordinator “robot monitoring server” that keeps track of the synchronization primitives of a plurality of robots within a navigational space, synchronization primitives are the resources reserved by robots which can be spaces reserved by a robot for passing through a route or a stop to pickup an item) ; and
a plurality of robots in communication with the robot monitoring server, each robot including:
a processor([0079] disclosing a plurality of robots in communication with the coordinator “robot monitoring server”. [0130] disclosing the components of the robots including a processor) ; and
a memory, the memory storing instructions that, when executed by the processor, cause the autonomous robot to:
determine, from a task list assigned to the robot, a first pose location corresponding to a first task([0103] and claim 1, disclosing the robots comprise a memory. [0117] disclosing determining a first task and at least a first resource “pose location” corresponding to the first task. [0105] disclosing a set of potential paths, i.e. poses, with which the robot can complete a task),
receive, from the robot monitoring server, congestion information associated with the first pose location([0103] disclosing the robot receiving from a coordinator “server” a map showing reserved “congested” locations that are related to completing the tasks. [0107] disclosing the total cost for each task takes into account any resources reserved along each path, i.e. reserved resources are congestion information),
identify a congested state of the first pose location indicated by the congestion information([0108] disclosing the total cost is penalized, i.e. a congested state is identified, based on resources other robots have reserved, congestion information, along each path, i.e. pose location).
Wherein the congested state indicates that the first pose location is in a congested area of the navigational space ([0108] disclosing the total cost is penalized, i.e. a congested state is identified, based on resources other robots have reserved “congested area” along the path “navigational space”, this is interpreted as the first pose location is in a congested area of the navigational space).
select, responsive to the identification of the congested state, a second task from the task list([0109], disclosing the process selects the optimal path, set of tasks, based on the total cost , and see [0111] disclosing this is a repetitive calculation of optimal path such that if the current path becomes suboptimal a new path would be chosen, and see [0117], specifically applying these method to selections of tasks based on costs), and
navigate to a second pose location corresponding to the second task([0116] disclosing the robot completes the lowest cost task which includes navigating through the task, it is understood to mean navigating to a second pose location corresponding to the second task). 

Regarding claim 2, Voorhies teaches The system of claim 1, wherein the second task is selected in response to one or more efficiency factors, including the second pose location being in a non-congested state, at least one human operator being detected proximate the second pose location, the second task being a next sequential task on the task list, the second task being a next highest priority task on the task list, proximity of the second task to the first task, or combinations thereof([0117] disclosing selecting the second task when it is determined that the second task has a low cost, this is interpreted as being more efficient and not congested or a combination. And see [0112] explicitly stating congestion is a factor in calculating total cost).

Regarding claim 3, Voorhies teaches The system of claim 1, wherein the congested state is identified in response to one or more congestion conditions described by the congestion information in the congested area about the pose location, including one or more of a number of other robots, a number of human operators, a combined number of robots and human operators, a number of manually disabled robots, a number and type of non-robot, non-human objects, vehicles, or other obstructions, dimensions of the navigational space, or combinations thereof([0097] disclosing the congestion information can be associated with human interference, robot failures or a combination).

Regarding claim 4, Voorhies teaches The system of claim 1, the memory further storing instructions that, when executed by the processor, cause the autonomous robot to re-insert the first task into the task list after the second task such that the robot navigates to the first pose location before completion of the task list([0117] disclosing selecting the ordering which is understood to mean completing the first task “higher cost task” after completing the second task “lower cost task”, this can be interpreted as reinserting the first task into the task list after the second task and navigate to complete them in the order”. And see [0111] disclosing this is a repetitive calculation of optimal path such that if the current path becomes suboptimal a new path would be chosen, repetitive total cost calculation, i.e. a first task could become the lowest cost in the middle of a second task, and the robot could be instructed to return to that task.

Regarding claim 5, Voorhies teaches The system claim 1, wherein the robot monitoring server further comprises one or more of a warehouse management system, an order-server, a standalone server, a distributed system comprising the memory of at least two of the plurality of robots, or combinations thereof([0079] disclosing the coordinator “robot monitoring server” can be a server in communication with the robots).

Regarding claim 6, Voorhies teaches The system of claim 1, wherein the navigational space is a warehouse([0002] disclosing that the problem being solved is related to navigating robots in a warehouse, it can be understood that the navigational space is a warehouse).

Regarding claim 7, Voorhies teaches The system of claim 6, wherein the second task is at least one of a pick operation, a put operation, or combinations thereof to be executed within the warehouse([0032] discloses the task can be retrieving an item from a shelf, this can be interpreted as picking up operation, it can be understood that the second task can be a pickup operation).

Regarding claim 8, Voorhies teaches A method for robot congestion management comprising:
tracking, by a robot monitoring server, a location of a plurality of autonomous robots within a navigational space([0077] disclosing a coordinator “robot monitoring server” that keeps track of the synchronization primitives of a plurality of robots within a navigational space, synchronization primitives are the resources reserved by robots which can be spaces reserved by a robot for passing through a route or a stop to pickup an item);
determining, in a memory and a processor of one of the plurality of autonomous robots, from a task list assigned to the robot, a first pose location corresponding to a first task([0130] disclosing the components of the robots including a processor. [0103] and claim 1, disclosing the robots comprise a memory. [0117] disclosing determining a first task and at least a first resource “pose location” corresponding to the first task);
receiving, from the robot monitoring server by a transceiver of the autonomous robot, congestion information associated with the first pose location([0103] disclosing the robot receiving from a coordinator “server” a map showing reserved “congested” locations that are related to completing the tasks, [0077] disclosing each robot has a transceiver. [0107] disclosing the total cost for each task takes into account any resources reserved along each path, i.e. reserved resources are congestion information);
identifying a congested state of the first pose location indicated by the congestion information([0108] disclosing the total cost is penalized, i.e. a congested state is identified, based on resources other robots have reserved, congestion information, along each path, i.e. pose location);
Wherein the congested state indicates that the first pose location is in a congested area of the navigational space ([0108] disclosing the total cost is penalized, i.e. a congested state is identified, based on resources other robots have reserved “congested area” along the path “navigational space”, this is interpreted as the first pose location is in a congested area of the navigational space).
selecting, responsive to the identification of the congested state, a second task from the task list([0109], disclosing the process selects the optimal path, set of tasks, based on the total cost , and see [0111] disclosing this is a repetitive calculation of optimal path such that if the current path becomes suboptimal a new path would be chosen, and see [0117], specifically applying these method to selections of tasks based on costs); and
navigating to a second pose location corresponding to the second task([0116] disclosing the robot completes the lowest cost task which includes navigating through the task, it is understood to mean navigating to a second pose location corresponding to the second task).

 	Regarding claim 9, Voorhies teaches The method of claim 8, further comprising:
selecting, the second task in response to one or more efficiency factors, including the second pose location being in a non-congested state, at least one human operator being detected proximate the second pose location, the second task being a next sequential task on the task list, the second task being a next highest priority task on the task list, proximity of the second task to the first task, or combinations [0117] disclosing selecting the second task when it is determined that the second task has a low cost, this is interpreted as being more efficient and not congested or a combination). And see [0112] explicitly stating congestion is a factor in calculating total cost).

Regarding claim 10, Voorhies teaches The method of claim 8, further comprising:
identifying the congested state in response to one or more congestion conditions described by the congestion information in the congested area about the pose location, including one or more of a number of other robots, a number of human operators, a combined number of robots and human operators, a number of manually disabled robots, a number and type of non-robot, nonhuman objects, vehicles, or other obstructions, dimensions of the navigational space, or combinations thereof ([0097] disclosing the congestion information can be associated with human interference, robot failures or a combination).

Regarding claim 11, Voorhies teaches The method of claim 8, further comprising:
re-inserting the first task into the task list after the second task such that the robot navigates to the first pose location before completion of the task list([0117] disclosing selecting the ordering which is understood to mean completing the first task “higher cost task” after completing the second task “lower cost task”, this can be interpreted as reinserting the first task into the task list after the second task and navigate to complete them in the order”. And see [0111] disclosing this is a repetitive calculation of optimal path such that if the current path becomes suboptimal a new path would be chosen, repetitive total cost calculation, i.e. a first task could become the lowest cost in the middle of a second task, and the robot could be instructed to return to that task.)

Regarding claim 12, Voorhies teaches The method of claim 8, wherein the robot monitoring server includes one or more of a warehouse management system, an order-server, a standalone server, a distributed system comprising the memory of at least two of the plurality of robots, or combinations thereof([0079] disclosing the coordinator “robot monitoring server” can be a server in communication with the robots).

Regarding claim 13, Voorhies teaches The method of claim 8, wherein the navigational space is a warehouse([0002] disclosing that the problem being solved is related to navigating robots in a warehouse, it can be understood that the navigational space is a warehouse).

Regarding claim 14, Voorhies teaches The method of claim 13, wherein the second task is at least one of a pick operation, a put operation, or combinations thereof [0032] discloses the task can be retrieving an item from a shelf, this can be interpreted as picking up operation, it can be understood that the second task can be a pickup operation).

Regarding claim 15, the system of claim 1, wherein the second task is selected in response to the second pose location being in a non-congested state and in response to one or more efficiency factors, wherein one of the one of more efficiency factors includes minimizing a dwell time of the robot at the second pose location ([0108] disclosing the cost for each path is computed based on resources reserved by other robot and is penalized based on the wait times until the resources become available. [0109] disclosing selecting an optimal path “second task” based on computed cost “efficiency factor” wherein the optimal path is path with lowest cost. [0109] further discloses the cost “efficiency factor” can be least amount of time, i.e. Minimize a dwell time of the robot at the second post location. [0106] disclosing that the cost for each path is computed based on the available resources “non-congested state”. It can be interpreted from the citations that the second task is chosen based on available resources “non-congested states” and efficiency factor “cost”. It is also noted that when choosing or updating an optimal path, the path contains resources “tasks”, it is understood that a different “second task” is chosen).


Regarding claim 16, the method of claim 8, wherein the second task is selected in response to the second pose location being in a non-congested state and in response to one or more efficiency factors, wherein one of the one of more efficiency factors includes minimizing a dwell time of the robot at the second pose location ([0108] disclosing the cost for each path is computed based on resources reserved by other robot and is penalized based on the wait times until the resources become available . [0109] disclosing selecting an optimal path “second task” based on computed cost “efficiency factor” wherein the optimal path is path with lowest cost. [[0109] further discloses the cost “efficiency factor” can be least amount of time, i.e. Minimize a dwell time of the robot at the second post location. [0106] disclosing that the cost for each path is computed based on the available resources “non-congested state”. It can be interpreted from the citations that the second task is chosen based on available resources “non-congested states” and efficiency factor “cost”. It is also noted that when choosing an optimal path, the path contains resources “tasks”, it is understood that a different “second task” is chosen).
Response to Arguments
The arguments filed on 03/03/2021 have been fully considered but they are not persuasive.

On page 7, applicant states “Paragraph [0112] describes one scenario where the robot may switch tasks from its current task to an alternative task. However, this is the exception and it is clear that the standard method of operation is using cost assessments to determine the optimal path. Only in the case where all paths produce a cost assessment that exceeds a threshold indicating that all paths are “congested” is the task switched from the current task to an alternative”. Thus applicant admits that the claimed limitations are met by the prior art. The claim transitional phrase is comprising, 
In response to applicant’s argument in regards to claims 3 and 10 that “the congested state is identified in response to one or more congestion conditions... these factors proximate the destination location are not assessed by Voorhies in determining the optimal path and are certainly not used by Voorhies to determine if there is a congestion level in an area about a pose location sufficiently high to switch the current task of the robot to a new task at a new pose location”, Voorhies specifically discloses changing a task and a path in regards to congested resources such as human interference[0097].
In response to applicant argument in regards to claims 15 and 16, Voorhies discloses using a cost value, i.e. efficiency factor, which takes into account minimizing the time to complete a task “minimizing dwelling time” and takes into account choosing an available resource “non-congested state task”. While Voorhies does also consider a threshold congestion value in changing tasks, Voorhies also discloses the cost value is based on available resources “non-congested resources”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20130317642 teaches a server to navigate robots to process orders.
US10022867 teaches navigation of robots.
US20200033867 teaches navigation of robots in an environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664